839




     OFFICE      OF THE ATrORNEY             GENERAL    OF TEXAS




            C.   R.   NOXm~O
          Itat8 Dlrirlon
Railroad Oomal88lon of Tax.ar
Aurtln, Texas

Dear sir:



          on
inquiry rrom
            ‘*


     tir* to tIl*
     trntioa tha




                                               thr abarr lrtlslor




            *Ia$nnkr       to   qrtrrtior~   No. 1   you 8re addrod
     that AriiOiO 4005       prohibit8        th8 :arri8ge Ot prOp-
     rrty fre.a or      obarda by #tram        o r llootrio railw
     eompanlar , or other           tranaportatlon     OOnpanirr,   in-
     trS%.?b8nlWilW8f OoCIlpaBiO~,
                                 SlWpti( 08C ClOdjJUiU,
     tel8graph oompanl88, telophcao oolapanior, or pu-
     80118Opel-ding th8 8aa@. Artlola @06 prOd4ol
     oartain oxo8ptioru to lirti8ti4005, bml rrr) 40 not
     tin& anything th8r8in uhioh powit    thr traarpork-
                                                                                         840



Ronorablr C. R. NoXame,              page 2

       tion of prop8rty  by %I080 ooaP8al8o   fr88 or
       ohargr rot ihwiteblo in8tltutlonr. Il.am,
       thrmrOr8. Or th8 oOlnlon that nalthar nil-
       road 003pinlrr nor iotor oarrl8rr arm p8rmltt8&
       to oarry prop8rty frar ot ohargo for ohsrlte
       blo innrtitatlon8. TOUP quO8tiOllR0. l 18,
       thrroron, 8MWOt8d    in tb  Il8&8tiV@.




              Ar ti      4005, RevllrrdCivil          8tdlt8B,      Tit18 66,
mad8     a8   rOliOW8l

              “Art.    4005. FRXg PASSES P~iiIBITiSD.- No steam
       Or 8108triO Z'8ih8~ OO;aJ)aly,            8tr88t t8illt8r       OOoL&iallJ,
       Interurban r8llnay ooappany or other ohartrnd trans-
       9OrtrltiOn0039~~ 8Xpr888 OO'%pIIr,#hOping Oar 003-
       panl, trlrgraph       oonpany, t8lrphonr oompan~ or prrroa
       Or 888OOiStiOIlOr 98r8OM            Cp8rBtilig th8        8a90,     nOC
       ens reoslrer or 188888 thsreor,              nor any orrioar,
       agent or anploy         or rrorlver        of any 0uoh oospany in
       thi8 Stat8 shall knowingly haul or carry any proprrty
       frer 0r ohsrgr or gin          ot grant      to any 96rIQ1, rirp
       or as800latlon ot psrsoua a fro0 pa88,                  frank, prlv-
       ilag     Or 8UbltttUtO    tar   $aJ Or a rubartugr            NIoh i8
       U8Od Or *hiOh 18 giV8n t0 b0 U88& ln8t88d Of th8
       regular      tar8 or mtr oi tranrportation or 8ay mathor-
       1ty or penllltWhet808+8r to twrr1 or to 9888 ot ooa-
       try or transport any psrson or pzoprrty frro, nor
       8.11 8Bl tr8U89Ort8tiOU fW mythlog lXOOpt aOrWr, Or
       r o tlar gr8atrr      or 1088 r8t8 than 18 ah8rgrd 811 98t-
       aone unbar      the rrno oondltlona,         ov8t any railway or
       trenrportation ~l~n~8~or~per~~~~~r-llno            ~l=th18~St8t8Jm~-~
       ot rim11 knoviinglyprrdt anl parson to trananlt                             anr
       m88rgo r-8 in thlr Statr; ot 8ha11 sir8 8ny trank
       or right      or priMleg      to tra:akit       any asssegs ire8
       in thir stst8 or proparty           rrrr or chnrgr or for gr8at-
       or or 1888 famor rats          than 18 chargrd othsr 98rsOus
       in thir Stat8 ?Or rinI1ar 8ervIO0, 8xc89t 88 herein-
       art8r pro:ldsb la thin titlr.'
         Cmr att8ntion ha8 rsorntly b88n cdllrd to Artiolo
4009, Rs+i88d ail11 stdUt88,  Titlo 66, rhloh Ma48 a8 rOiiOW8:
              -Art. 4009. FR?z TR:::SFORT.~TXON.- Nothla in
       th:8   tit18 8h8l.1br OOu8tNId t0 prohibit 8nr 8Xpr888
Honor8blo        C.R.     YO??OosllOO,pa68         3


       ooapaay from hulln( or oarrylng fro0 ot ohmgo any
       paokbgo      or       it8 rotual boar ildo orri-
                              froputy        of
       o us,lttornsya, yentr 8nd ra910~808 till0 la the



       ir8@-Of-ohargolj AO88~~o-O?-ltObona iida Of6
       ou8,  lttorarya,lgrnt8 o tla91o~rrr rnd tkrlr ha-
       llI.8 ltldloIn th 8lotual raploywlt 0r mob OQL-
        8nr or 188 roO8lt8r 00 larrrry provided tho aOkra
       iOM iid0 OfflO8MI lnd M3&0)808 UpOIl81lllUa1     881.
       ad88 or rrilny tale9hwo oqmnior rBd tolograph
       oom9f1nl88ara hmrob;l   punfttd  to uOheng#  frank
       9rlrlllgr8 and fir* trlr,8portatlon  ov8r thrlr to-
       8peotlro llnor 0r r8lluay and trlq&raph or tru-
       phonr..   (Undor#ootlo#    ours)

         Xt lr not lntlroly slrar from r88dlq Utiolo 4009,
8upr6, whothor only 8Xprr88 003~8AiOS QUA tXW8port +%rtiO1eO
fir8 of OhUg8  t0 oharitablr  in8titutiOnSOr Utrthr tho8.
attlolor may bo trsnrportod  frrr of ohsrgr to ahsritablaIn-
rtltution8 by 811 of tho tr*n89ortationocacanirr a8 omme-
atrd la Arti     4005, rupra.
         fn this eonmetlon wo quota from B.2. Ho. 196, Aots
37th Lag., RO(rii8rsa88iOXLach. 99, 00 191 l8 iOiifJW1
           "800. 2. That thr prorirton, of Srotloa 1 or
       tN8  Aot  (Art. 1532), shall not bo hold to prohibit
       rlnfrtoaia or OloOtrlO lnt~~b@n rallUav, t818pqh
       oo~+ay,           or     0hertrtad         tm3nsport5tlon owpan~, or
       olrapl~ 08r                ooaFa), or th8 r8oeITrrr OY 1r88.U
       thrrrof, 01: p8r8OAS oprratlng the maa,                       or th8 of-
       SiOOrs,          8gIAt8          or OriplOyaO8 thonot,     ftom grantIn&
       fro0 ot          rxohanglAg frrr            perol,   l l   l   i

           l 8 c 8, aor rhrll ~ythln# ln thir Act prrtrnt
       aal ruoh ooa~mirr, thoir raorlru8  ot loarr8r rr0r
       trmwportlry frao oi ahergr *al artiolo king 88nt
       to snf or#an haso Or Other ohrrltsblo kr8titUtiOBi
       l    + 0 .a
  .   ,
                                                                     t-342



Eonorsblo C,R. YoUmaoo, pago &



Soaalon, Oh. 42, p. 9) as amandod bf LB.   No. 168, f2n6
Lw.  # Regular 8asalon, Ch. U), 9. 151 as latar aoandrd  bl
H.B. 198, lupm.
          Th8 air008 0r 8h8 SboV0 quotd hot8 IS to allow
all tranaportatlonoo.z~mlaa*a lnumer a tatharaln 6       to trrna-
port artloloa tr88 or ohargato oharitablr lnatltotIona.
It l9981r8 rr0mmi0i8       5009,  SUPS, that th0  i604~uOg8  OOD-
talnad in R.R. Ro. 196, rbova quoted, was allShtly ohs-ad
aad rr-array84     Whan tha Civil Statutaa ware ravla8~ In 1925.
It aa8ma to us that Art1018 4009, lupn, la rlaarl~ luaoa9-
tlbla Oi pOmittb6      any trWI890?%3t10~8OlU~4, 8s SIIWSr(L-
t8d In Tit18 66, to oarry 6OOda rY88 Or Obr@O 80 I oharlk-
bla institution. Thla clrpartmnthas hrld that        motor  buaa8a
and motor OSZTi8lS    a r8lubjaot to the 9rO~iaiOZ1a  Or 'Pi81866
oi th8 RavIaad 01~11 Statutrr, ama baitqJ Arti           4005 to
4015 iIlO1ClsiV8.   O9lnlona No. O-445 and O-2983.
          SfnC8 th8 18giSlStiV8history 0180ru ShOWS th8t th8
L8gialetun        has always lllored transportationOo51p4nIaato
oarry goods to oharltabla inatltutlonarT88 0r ohargr        and
since     A,tlola   4009, aupra, la olrsrly SuSO8ptfbla to lua h
oonstruotlon, w8 oonoluda that all tranaportat1onrolqpanlaa
              in Tltla 66 or th8 R~vlard Statutes, as wall
aa anPla8ratIJd
as motor oSrrl8r8, arr transport goods fr88 or oharga to any
orphan hona or other oharltabla Institution.
        o+lon No. O-2983 la ovarrulad only       in80rar aa   1t
oonrllota wl8h this opluloa.
                                     Yours vorf trot
                                     ATTORNRY GZNil;ALOI TZXAS


                                     Bt   bL+
                                                    Lea Shoptar
                                                       Assistant